Case 5:20-cv-01624-EEF-MLH Document 1 Filed 12/14/20 Page 1 of 9 PageID #: 1




                        UNITED STATES DISTRICT COURT

                       WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

HENRY ROBINSON                                        DOCKET NO. _________

VERSUS                                                JUDGE __________

ELDORADO RESORTS, INC., ET AL.                        MAGISTRATE JUDGE ______


                   NOTICE OF REMOVAL AND JURY DEMAND

       NOW INTO COURT, through undersigned counsel, come ELDORADO CASINO

SHREVEPORT JOINT VENTURE (hereinafter referred to as “defendant” or

“Eldorado”) (erroneously identified by plaintiff as Eldorado Resorts, Inc., Eldorado

Shreveport #1, LLC, Eldorado Shreveport #2, LLC, and Thomas R. Reeg), ELDORADO

RESORTS, INC., ELDORADO SHREVEPORT #1, LLC, ELDORADO SHREVEPORT

#2, LLC, and THOMAS R. REEG (collectively “Eldorado” or “defendants”), defendants

in the above entitled cause, and appearing solely for the purpose of presenting this Notice

of Removal of the above entitled cause to this Honorable Court under the provisions of

28 U.S.C. § 1441, et seq., and reserving all rights, respectfully show as follows:

                                             1.

       This suit was filed by plaintiff, HENRY ROBINSON, (“plaintiff”) in the First

Judicial District Court, Caddo Parish, Louisiana, on the 24th day of July, 2020.
Case 5:20-cv-01624-EEF-MLH Document 1 Filed 12/14/20 Page 2 of 9 PageID #: 2




                                                     2.

        Defendants were served with citation and a certified copy of the petition on

August 5, 2020. Plaintiff later filed an Amended Petition on August 25, 2020, and an

Answer was filed on behalf of defendants in the state court proceeding on September 3,

2020.

                                                     3.

        Defendants allege that plaintiff is a resident, citizen, and domiciliary of the State

of Louisiana.

                                                     4.

        This action is of a civil nature at law. At the time plaintiff’s Petition was filed,

defendant ELDORADO CASINO SHREVEPORT JOINT VENTURE was and is a

limited partnership.1 The managing partner of ELDORADO CASINO SHREVEPORT

JOINT VENTURE is Eldorado Shreveport #1, LLC, a Nevada limited liability company.

The limited partner of ELDORADO CASINO SHREVEPORT JOINT VENTURE is

Eldorado Shreveport #2, LLC, a Nevada limited liability company. The sole member of

both Eldorado Shreveport #1, LLC and Eldorado Shreveport #2, LLC is Eldorado




1
  The Supreme Court held in Carden v. Arkoma Associates, 110 S.Ct. 1015 (1990) that diversity of
citizenship when a limited partnership is a party is determined by considering the citizenship of each
partner, both limited and general. Neither the state of organization nor principal place of business is
relevant. Bozman v. Shreveport Doctor’s Hospital, et al., 2006 WL 2524161, *1 (W.D. La. 2006).
Case 5:20-cv-01624-EEF-MLH Document 1 Filed 12/14/20 Page 3 of 9 PageID #: 3




Resorts, Inc., a Nevada corporation with its principal place of business located in the

State of Nevada.

                                                           5.

           At the time plaintiff’s Petition was filed, defendant, Thomas R. Reeg, was and is

now a resident, citizen, and domiciliary of the State of Nevada.

                                                           6.

           Schindler Elevator Corporation (“Schindler”) is a Delaware corporation with its

principal place of business in the State of New Jersey. Schindler was added to the

lawsuit in the Amended Petition, served on Schindler on October 16, 2020, and Schindler

filed its Answer on November 13, 2020.2

                                                           7.

           All defendants are diverse from plaintiff. All defendants, including Schindler, join

in and consent to this Notice of Removal and Jury Demand.

                                                           8.

           In his Petition for Damages, plaintiff alleges that he was injured when he fell

down an escalator at the Eldorado Hotel and Casino in Shreveport, Louisiana.




2
    Plaintiff originally named Otis Elevator Company in this lawsuit, but has since dismissed them from the lawsuit.
Case 5:20-cv-01624-EEF-MLH Document 1 Filed 12/14/20 Page 4 of 9 PageID #: 4




                                             9.

       Plaintiff alleges that due to the accident he suffered injuries to his neck, head,

shoulders, knees, abdomen, legs, and left arm.

                                            10.

       Plaintiff further alleges general and special damages.

                                            11.

       Plaintiff also alleges that he will incur past, present and future pain and suffering

and mental anguish, past, present and future medical expenses, disfigurement, emotional

distress, interest, and court costs.

                                            12.

       Defendants aver, however, that such allegations are typical in personal injury

cases and do not indicate the severity of plaintiff’s true injuries. Moreover, plaintiff did

not allege the amount of any medical bills incurred or any surgery needs.

                                            13.

       Consistent with Louisiana law, plaintiff does not allege any specific monetary

amount for the value of the claims made in his Petitions.         Nothing on the face of

plaintiff’s Petitions in state court suggested that the value of plaintiff’s claims exceeded

$75,000.00.
Case 5:20-cv-01624-EEF-MLH Document 1 Filed 12/14/20 Page 5 of 9 PageID #: 5




                                               14.

       As the Fifth Circuit has established, the information provided to defendants that

the amount in controversy must exceed $75,000, must be “unequivocally clear and

certain.” Bosky v. Kroger Texas, LP, 288 F.3d 208, 211-12 (5th Cir. 2002). This

standard was established to promote judicial economy and so that defendants faced with

an equivocal record would not have to play a guessing game and engage in protective

removals to prevent losing the right to remove.

                                               15.

       On November 20, 2020, plaintiff sent a letter to defendants that as a result of the

accident at Eldorado, he suffered significant injuries. Plaintiff offered to settle the matter

for $250,000, an amount in excess of the threshold for federal jurisdiction. (A copy of

the letter is attached hereto as Exhibit B).

                                               16.

       Louisiana district courts have considered settlement demands as “valuable

evidence” in determining the amount in controversy. Ford v. State Farm Automobile Ins.

Co., 2009 WL 790150 (M.D. La.); Lonon v. Prieto, 2000 WL 913808 (E.D. La.).
Case 5:20-cv-01624-EEF-MLH Document 1 Filed 12/14/20 Page 6 of 9 PageID #: 6




                                             17.

         During the time this matter was pending in the First Judicial District Court,

defendants had no basis to believe that the value of plaintiff’s claims met the

jurisdictional threshold of this Court.

                                             18.

         The receipt of plaintiff’s settlement demand on November 20, 2020, constitutes

defendants’ first notice that this case became removable and defendants file this Notice of

Removal within thirty (30) days thereof.

                                             19.

         Pursuant to 28 USC § 1446(b), this Notice of Removal is timely because the

plaintiff’s settlement demand received by defendants on November 20, 2020, constitutes

an “other paper from which it was first ascertained that the case is one which is or has

become removable,” and the Notice of Removal is filed within one year after the

commencement of the action.

                                             20.

         Accordingly, plaintiff’s damage claims exceed the jurisdictional threshold of this

Court.

                                             21.

         This Court has jurisdiction of this cause of action under 28 USC § 1332.
Case 5:20-cv-01624-EEF-MLH Document 1 Filed 12/14/20 Page 7 of 9 PageID #: 7




                                              22.

       The proper court for removal is the United States District Court for the Western

District of Louisiana, Shreveport Division.

                                              23.

       Defendants file as Exhibit A herewith copies of the entire record in the district

court, which consists of the following:

       (1)    Petition;

       (2)    Citation and Service Transmittal issued to Defendants;

       (3)    Amended Petition;

       (4)    Answer to Petition for Damages and Jury Demand by Eldorado;

       (5)    Request for Notice of Trial and Judgment by Eldorado;

       (6)    Dismissal of Otis Elevator Company;

       (7)    Answer to Petition for Damages and Jury Demand by Schindler; and,

       (8)    Jury Order.

                                              24.

       Defendants further show unto the Court that immediately upon the filing of this

Notice of Removal, a copy of same shall be served upon all adverse parties and a copy

filed with the Clerk of the First Judicial District Court, Caddo Parish, Louisiana, all in

accordance with 28 USC § 1446(d).
Case 5:20-cv-01624-EEF-MLH Document 1 Filed 12/14/20 Page 8 of 9 PageID #: 8




                                           25.

     Defendants are entitled to and request a trial by jury in this matter.

     Shreveport, Louisiana, this 14th day of December, 2020.

                                  BLANCHARD, WALKER, O'QUIN & ROBERTS
                                       (A Professional Law Corporation)


                                    By:      /s/ Scott R. Wolf
                                          Scott R. Wolf, Bar #28277

                                  700 Regions Tower
                                  Post Office Drawer 1126
                                  Shreveport, Louisiana 71163-1126
                                  Telephone: (318) 221-6858
                                  Telecopier: (318) 227-2967
                                  E-Mail: swolf@bwor.com

                                  ATTORNEYS FOR DEFENDANTS,
                                  ELDORADO CASINO SHREVEPORT JOINT
                                  VENTURE,   ELDORADO       RESORTS,   INC.,
                                  ELDORADO SHREVEPORT #1, LLC, ELDORADO
                                  SHREVEPORT #2, LLC, and THOMAS R. REEG
Case 5:20-cv-01624-EEF-MLH Document 1 Filed 12/14/20 Page 9 of 9 PageID #: 9




                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the above and foregoing Notice of Removal

has this date been served upon the following by placing same in the United States Mail,

postage paid:

                Honorable Mike Spence
                Caddo Parish Clerk of Court
                Caddo Parish Courthouse
                501 Texas Street, Room 103
                Shreveport, Louisiana 71101

                Bruce A. Flint, Esq.
                Flint & Soyars, P.C.
                2821 Richmond Road
                Texarkana, TX 75503

                Erin F. Lorio
                Litchfield Cavo LLP
                1261 W. Causeway Approach, Suite 200
                Mandeville, LA 70471

      Shreveport, Louisiana, this 14th day of December, 2020.



                                                 /s/ Scott R. Wolf
                                                   OF COUNSEL
